TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00132-CV




In re John A. Thompson, Jr.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




O R D E R


                        Relator John A. Thompson has filed a petition for writ of mandamus in which he
seeks relief from the March 10, 2005 temporary orders of the district court that appoint him and his
wife joint managing conservators of their minor child.  He seeks emergency relief from these
temporary orders, in particular from the effect of the orders that requires him to relinquish possession
of the child on March 11, 2005. 
                        To obtain the issuance of a writ of mandamus, the relator bears a heavy burden to
demonstrate that the district court abused its discretion.  In re Southwestern Bell Tel. Co., 35 S.W.3d
602, 605 (Tex. 2000).  The district court’s orders of March 10, 2005, are based on five days of
hearings; the reporter’s record from those hearings has not been transcribed.  Although Thompson’s
motion and attached documents raise significant concerns about risks to the child if the March 10,
2005 orders go into effect, the record before us does not persuade us that we should override the
district court’s decision without reviewing all of the materials presented to that court.  Accordingly,
we deny the motion for emergency relief.  This denial is without prejudice to the right of relator to
request similar relief in the future should events warrant.  We stress that any new request for relief
must be based at least in part on new developments.
                        The real party in interest may file a response to the petition within seven days after
the reporter’s record is filed with this Court.
                        It is ordered March 11, 2005.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton